 1

 2

 3

 4

 5

 6

 7

 8

 9

10                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
11
                                        IN SEATTLE
12
      FLATIRON WEST, INC.                              No.    2:19-cv-00201-MJP
13
                            Plaintiff,                 ORDER SETTING ASIDE DEFAULT
14
      v.
15

16    PTS SURVEYING, INC.

17                          Defendant.

18

19                                           STIPULATION

20          Pursuant to LCR 10(g), Plaintiff Flatiron West, Inc. (“Plaintiff”) and Defendant PTS

21   Surveying, Inc. (“Defendant”), by and through their attorneys of record, stipulate as follows:

22          That the Order of Default, entered March 12, 2019, be set aside and Defendant be allowed

23   to file its responsive pleading, as based on discussions between counsel the missed pleading date

24   for Defendant’s responsive pleading was a clerical oversight.

25

26

      STIPULATED MOTION TO SET ASIDE DEFAULT                     OLES MORRISON RINKER & BAKER LLP
      AND ORDER - 1                                                    701 PIKE STREET, SUITE 1700
                                                                        SEATTLE, WA 98101-3930
      CASE NO. 2:19-cv-00201-MJP                                         PHONE: (206) 623-3427
                                                                           FAX: (206) 682-6234
 1         Respectfully submitted this 12th day of March, 2019.

 2
                                         OLES MORRISON RINKER & BAKER LLP
 3

 4
                                         By: /s/Meghan A. Douris
 5                                            Meghan A. Douris, WSBA 44495
                                              701 Pike Street, Suite 1700
 6                                            Seattle, Washington 98101-3930
                                              Phone: (206) 623-3427
 7                                            Email:    douris@oles.com
 8                                       Attorneys for Defendant PTS Surveying, Inc.

 9
           Respectfully submitted this 12th day of March, 2019.
10
                                         GROFF MURPHY, PLLC
11

12
                                         By: /s/Michael P. Grace
13                                          Michael P. Grace, WSBA 26091
                                            300 East Pine Street
14                                          Seattle, WA 98122
                                            Phone:      (206) 628-9500
15                                          Email:      mgrace@groffmurphy.com
16                                       Attorneys for Plaintiff Flatiron West, Inc.
17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION TO SET ASIDE DEFAULT                       OLES MORRISON RINKER & BAKER LLP
     AND ORDER - 2                                                     701 PIKE STREET, SUITE 1700
                                                                        SEATTLE, WA 98101-3930
     CASE NO. 2:19-cv-00201-MJP                                          PHONE: (206) 623-3427
                                                                           FAX: (206) 682-6234
 1                                          ORDER

 2         Pursuant to the Stipulation above, and LCR 10(g), IT IS SO ORDERED.

 3         DATED this 13th day of March, 2019.
 4

 5

 6

 7
                                                    A
                                                    Marsha J. Pechman
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION TO SET ASIDE DEFAULT               OLES MORRISON RINKER & BAKER LLP
     AND ORDER - 3                                              701 PIKE STREET, SUITE 1700
                                                                 SEATTLE, WA 98101-3930
     CASE NO. 2:19-cv-00201-MJP                                   PHONE: (206) 623-3427
                                                                    FAX: (206) 682-6234
 1                                     CERTIFICATE OF SERVICE

 2            The undersigned certifies under penalty of perjury under the laws of the United States that

 3   on the below date I served this document on the following parties and counsel of record in the

 4   manner indicated:

 5    Attorneys for Plaintiff

 6    Michael P. Grace                                       Via USDC CM-ECF system
      Kellen F. Patterson                                    Via U.S. Mail
 7    Groff Murphy, PLLC                                     Via Messenger
      300 East Pine Street                                   Via Email: mgrace@groffmurphy.com
 8    Seattle, WA 98122                                      Via Email: kpatterson@groffmurphy.com

 9
             I further certify that, pursuant to Section III(M) of the U.S. District Court Amended Electronic
10   Filing Procedures, I electronically delivered a proposed Order in Word format to the following judge’s
     email:
11
                            EMAIL ADDRESS
12                          pechmanorders@wawd.uscourts.gov
13
              DATED March 13, 2019 in Seattle, Washington.
14

15                                           Victoria Heindel
16

17   4819-6573-7866, v. 1

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE - 1                                     OLES MORRISON RINKER & BAKER LLP
                                                                           701 PIKE STREET, SUITE 1700
                                                                            SEATTLE, WA 98101-3930
                                                                             PHONE: (206) 623-3427
                                                                               FAX: (206) 682-6234
